J-A26010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 VENEESA, INC., JOSEPH                    :   IN THE SUPERIOR COURT OF
 VENTRESCA, AND KATHLEEN                  :        PENNSYLVANIA
 VENTRESCA                                :
                                          :
                    Appellants            :
                                          :
                                          :
              v.                          :
                                          :   No. 505 EDA 2021
                                          :
 THOMAS STEVENSON

             Appeal from the Order Entered February 17, 2021
   In the Court of Common Pleas of Bucks County Civil Division at No(s):
                             No. 2007-07016


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY BOWES, J.:                          FILED FEBRUARY 8, 2022

      Veneesa, Inc. (“Veneesa”) and Joseph and Kathleen Ventresca

(collectively “Appellants”) appeal from the February 17, 2021 order denying

their request for an injunction pursuant to Pa.R.C.P. 1531 that would have

prohibited Thomas Stevenson (“Stevenson”) from prosecuting a separate civil

suit in the Court of Common Pleas of Philadelphia County. We affirm.

      The factual and procedural history of the instant case was set forth at

length in a prior memorandum of this Court.          See Veneesa, Inc. v.

Stevenson, et al., 237 A.3d 491 (Pa.Super. 2020) (non-precedential decision

at 1-3). In pertinent part, Stevenson was a corporate officer of Veneesa. He

was named as one of several defendants in a civil complaint filed by Appellants

in August 2007, which described an “embezzlement scheme spanning years”
J-A26010-21


and alleged Stevenson had “misappropriated the funds and assets of Veneesa

for his own personal benefit.” Id. at 2. Stevenson filed counterclaims alleging

that he was entitled to $400,000 in unpaid profit-sharing and also asked for

an additional $500,000 in compensatory and punitive damages for allegedly

slanderous statements made by Joseph Ventresca. Stevenson’s Answer, New

Matter and Counterclaims, 10/4/07, at ¶¶ 140-171. Thereafter, the parties

engaged in approximately eleven years of contentious litigation. Stevenson

also faced criminal prosecution, wherein he “pled guilty to conspiracy to

receive stolen property and theft by unlawful taking, and agreed to pay

$516,696.32 in restitution.” Veneesa, supra at 2.

      It is undisputed amongst the parties that Stevenson had a twenty-five

percent ownership stake in Veneesa during his employment tenure.                  See

Appellants’ Response to Motion In Limine, 4/26/18, at 1-4.           In a pre-trial

motion in limine, Stevenson argued he should be entitled to twenty-five

percent of any judgment entered in favor of Veneesa in the above-captioned

case. This request was denied without prejudice and deferred until the time

of trial by the court. See Order, 8/15/18, at 1.

      The   current   controversy   centers     upon     the   extensive    pre-trial

negotiations amongst the parties, which largely appears to have taken place

in the trial court’s chambers and were not transcribed. Thus, no precise record

of these discussions exists. Appellants claim that, during the course of this

dialogue,   Stevenson   accepted    civil   liability   in   the   amount    of   his


                                     -2-
J-A26010-21


aforementioned    restitution   order    and   “agreed   to   drop   all   claims,

counterclaims, and/or cross claims against all parties” in exchange for

Appellants withdrawing all claims against his wife, Terri Stevenson.         See

Appellants’ Motion for Post-Trial Relief, 10/9/18, at ¶ 21(2). Concomitantly,

Appellants assert that all relevant parties agreed “to drop any claims,

counterclaims, and/or cross claims against the Stevensons and Terri

Stevenson [agreed] not to sue [Appellants] under any circumstances.” Id. at

¶ 21(3). The only corroboration of these claims is an October 3, 2018 trial

court order, which provides as follows:

     IT IS HEREBY ORDERED, this 1st day of October, 2018, Thomas
     and Terri Stevenson will not appear on the caption or on the
     verdict slip and a statement will be made to the jury indicating
     that in a prior hearing, Thomas Stevenson had been ordered to
     pay restitution to [Appellants] in the amount of $516,696.32.
     Further, as there is no evidence against Terri Stevenson, the jury
     is informed that she has been dismissed from this case, and Terri
     Stevenson will not sue [Appellants] pursuant to agreement of all
     counsel to the parties.

Order, 10/3/18, at 1 (cleaned up; emphasis omitted).

     A jury trial was held from September 24 through October 2, 2018.

Neither Appellants’ claims against Stevenson nor Stevenson’s counterclaims

against Appellants appeared on the verdict slip.         The only mention of

Stevenson on the verdict slip was the following statement: “It has already

been determined that [Stevenson] is liable to [Appellants] in the amount of

$516,696.32.” Verdict Slip, 10/2/18, at 1. The jury did not issue any findings

or assign damages in connection with the claims implicating Stevenson.


                                        -3-
J-A26010-21


      The parties filed petitions for post-trial relief that culminated in an

omnibus order. See Order, 10/29/18, at 1-2. Thereafter, Appellants filed the

aforementioned appeal and the trial court entered judgment on behalf of the

various parties, which did not include Stevenson. See Order, 1/18/19, at ¶¶

1-2. While the appeal in Veneesa was pending, Appellants filed a praecipe

for the entry of a judgment against Stevenson in the amount of $516,696.32,

which was issued. Following an application from Stevenson, the trial court

struck the judgment in anticipation of this Court’s adjudication in Veneesa.

See Order, 4/11/19, at 1. On May 27, 2020, we affirmed the jury’s verdict.

In response, the trial court filed an order permitting Appellants to re-file for a

judgment against Stevenson. See Order, 6/26/20, at ¶ 3.

      Appellants sought and were granted a second judgment against

Stevenson in the same amount. Stevenson filed another motion to strike,

arguing that the judgment was illusory. See Motion to Strike, 7/7/20, at ¶

5(w) (“[T]here was no verdict entered against Thomas Stevenson.”). The trial

court issued a rule to show cause as to why Stevenson’s motion to strike

should not be granted. Appellants responded that Stevenson was attempting

to circumvent the agreement it described in its post-trial motions.          See

Appellants’ Reply to Rule to Show Cause, 7/30/20, at 23-25. The trial court

did not issue an order concerning its rule to show cause prior to this appeal.

      Contemporaneously, Stevenson filed a separate civil action in the Court

of Common Pleas of Philadelphia County on January 8, 2020. See Appellants’


                                      -4-
J-A26010-21


Motion for Temporary Restraining Order, 7/30/20, at Exhibit 1.           Therein,

Stevenson averred that he still possessed a twenty-five percent ownership

interest in Veneesa, whose operations he claimed had been transferred

“without interruption” to two successor corporations: (1) The Joseph

Ventresca Group Builders & Renovators, LLC; and (2) JVBG, LLC. Id. at ¶¶ 1-

9. Stevenson argued that these actions were taken to “deprive [him] of his

portion of corporate profits to which he was entitled[.]” Id. at ¶ 15. Thus,

he requested an accounting, along with damages.

       In the above-captioned case, Appellants filed a petition for an injunction,

which asserted that Stevenson had previously surrendered the claims raised

in his Philadelphia complaint by agreement in this case. Accordingly, Appellant

requested that the trial court issue “an immediate emergency injunction

prohibiting Stevenson from pursuing any claims or relief in the Philadelphia

Court of Common Pleas or any other court until this Court concludes the

matters before it relevant to [Appellants] and [Stevenson].”          Emergency

Motion for Special Relief Per Pa.R.C.P. 1531, 2/14/21, at 11. On February 17,

2021, the trial court denied the requested injunction.

       Appellants filed a timely appeal.1 Both Appellants and the trial court

have complied with their obligations pursuant to Pa.R.A.P. 1925.

____________________________________________


1   The trial court’s order denying the injunction sought by Appellants is
interlocutory and appealable as of right. See Pa.R.A.P. 311(a)(4) (“An appeal
may be taken as of right and without reference to Pa.R.A.P. 341(c) from an
(Footnote Continued Next Page)


                                           -5-
J-A26010-21


       Appellants have presented a single question for our consideration:

       When victims of theft are awarded restitution in the criminal court
       in one county (Bucks County) and then prevail in civil litigation
       against the same criminal in the same county, is it an abuse of
       discretion and an error of law for the court in that county to deny
       the victims of crime and victors in the civil litigation an injunction
       to prevent the criminal/unsuccessful civil litigant from relitigating
       the same claims in a different county (i.e., Philadelphia)?

Appellants’ brief at 4.

       Appellants’ petition arises under Pennsylvania Rule of Civil Procedure

1531, which empowers courts to issue “preliminary or special” injunctions to

prevent “immediate and irreparable injury.”            See Pa.R.C.P. 1531(a).   A

preliminary injunction is “intended to preserve the status quo and prevent

imminent and irreparable harm that might occur before the merits of the case

can be heard and determined.” Lindeman v. Borough of Meyersdale, 131

A.3d 145, 151 (Pa.Cmwlth. 2015).               By contrast, our Supreme Court has

described a “special injunction” as granting “relief which is auxiliary to the

main relief requested in the complaint.” Matter of Franklin Twp. Bd. of

Sup’rs, 379 A.2d 874, 879 (Pa. 1977). Additionally, “[a] special injunction

may be asked for during the pendency of an equity action, and it may be

granted at any stage of the proceedings, whenever it is necessary to preserve




____________________________________________


order that grants or denies . . . an injunction[.]” (emphasis added)). Thus,
our jurisdiction in this case is proper. See Petry v. Tanglwood Lakes, Inc.,
522 A.2d 1053, 1055 n.3 (“[A]n order refusing injunctions, although
interlocutory, is now appealable as right.”).

                                           -6-
J-A26010-21


the status quo.” Turner Const. v. Plumbers Local 690, 130 A.3d 47, 53

n.6 (Pa.Super. 2015).

      While Rule 1531 “expressly recognizes special injunctions, the rule does

not define the term or differentiate it from a preliminary injunction.” Id. As

a practical matter, “because of the many similarities between preliminary and

special injunctions, the two types tend to merge into one and the words are

used interchangeably.”     Hendricks v. Hendricks, 175 A.3d 323, 329 n.9

(Pa.Super. 2017). Moreover, “the Pennsylvania Rules of Civil Procedure treat

them exactly alike.” Id. Thus, while Appellants have neglected to explicitly

identify the type of injunction sought, the distinction is immaterial in this case.

      In reviewing a trial court’s disposition of a preliminary or special

injunction, “an appellate court is to conduct a searching inquiry of the record”

in a manner that is “highly deferential” to the trial court’s findings. Id. at 330.

Our standard of review is, as follows:

      When reviewing a trial court’s grant or refusal of a preliminary
      injunction, an appellate court does not inquire into the merits of
      the controversy, but rather examines only the record to ascertain
      whether any apparently reasonable grounds existed for the action
      of the court below. We may reverse if the trial court’s ruling
      amounted to an abuse of discretion or a misapplication of law.

Id. The scope of our review is plenary. Id.

      It is well-established that “[a] trial court may grant an injunction only if

the plaintiff seeking that extraordinary remedy establishes a clear right to the

requested relief.”   WPNT Inc. v. Secret Communication Inc., 661 A.2d




                                       -7-
J-A26010-21


409, 410 (Pa.Super. 1995).       Specifically, a party seeking the entry of a

preliminary or special injunction has the burden of establishing:

      1) that the injunction is necessary to prevent immediate and
      irreparable harm that cannot be adequately compensated by
      damages; 2) that greater injury would result from refusing an
      injunction than from granting it, and, concomitantly, that issuance
      of an injunction will not substantially harm other interested parties
      in the proceedings; 3) that a preliminary injunction will properly
      restore the parties to their status as it existed immediately prior
      to the alleged wrongful conduct; 4) that the activity it seeks to
      restrain is actionable, that its right to relief is clear, and that the
      wrong is manifest, or, in other words, must show that it is likely
      to prevail on the merits; 5) that the injunction it seeks is
      reasonably suited to abate the offending activity; and, 6) that a
      preliminary injunction will not adversely affect the public interest.

Warehime v. Warehime, 860 A.2d 41, 46-47 (Pa. 2004) (cleaned up).

Therefore, “[w]e will find that a trial court had apparently reasonable grounds

for its denial of injunctive relief where the trial court has properly found that

any one of the [foregoing] essential prerequisites for a preliminary injunction

is not satisfied.”   Id. at 46 (citing Summit Towne Centre, Inc. v. Shoe

Show of Rocky Mount, Inc., 828 A.2d 995, 1000 (Pa. 2003)).

      Here, the injunction requested by Appellants concerned restraint of

litigation. As a general matter, this type of injunctive relief is cognizable under

the venerable case law of our Commonwealth:

      If suits may be perpetually brought to litigate the same questions
      between the same parties, or their privies, as often as either
      should choose, it is obvious that remedial justice would become a
      mockery, for the termination of one suit would only become the
      signal for the institution of a new one, and the expense might be
      ruinous to all the parties. The obvious ground of the jurisdiction
      of courts of equity in cases of this sort is to suppress useless
      litigation and to prevent a multiplicity of suits.

                                       -8-
J-A26010-21


Lyons v. Importers’ & Traders’ Nat. Bank, 63 A. 827, 829 (Pa. 1906).

Therefore, “[t]he court first acquiring jurisdiction of a case will protect that

jurisdiction by enjoining an action by the same parties on the same subject

matter in another court[.]” Trees v. Glenn, 181 A. 579, 581 (Pa. 1935); see

also, e.g., Signora v. Liberty Travel, Inc., 846 A.2d 145, 147 (Pa.Super.

2004) (affirming scope of injunctive relief that enjoined defendants from

challenging default judgment “in the courts of the state of New Jersey, or in

the courts of any other foreign state”).      However, “the power should be

exercised only in extreme cases.” Trees, supra at 581.

      Overall, Appellants’ framing and discussion of this issue is lackluster and

consists largely of repeating, ad nauseam, portions of the following block

quotation from our Supreme Court’s holding in Trees:

      Where a court whose power is adequate to the administration of
      complete justice in the premises has acquired jurisdiction of a
      case, the litigation should be confined to that forum, and any
      attempt by either party to divert the litigation to another court will
      be restrained by injunction, especially after an adverse decision
      on the claim of the party seeking relief in a new forum. The
      observance of this rule is essential to the due and orderly
      administration of justice and the integrity of judgments and
      decrees, and in order to render valid its operation it is not
      essential that the element of irreparable damage should be
      involved. Furthermore, the propriety of the remedy by injunction
      is not affected by the fact that the court subsequently acquiring
      jurisdiction of the matter has equity as well as common law
      powers.

Trees, supra at 581-82 (emphasis added); see also Appellants’ brief at 37,

39-41. Critically, Appellants have not addressed their arguments to the six

elements that form their burden of proof either in the trial court or in this

                                      -9-
J-A26010-21


Court. Rather, Appellants’ discussion suggests that this precedent is somehow

self-executing and automatically results in the issuance of an injunction. See

Appellants’ brief at 43 (“Until [Trees] is overruled, it remains binding

precedent which requires the employment of an injunction[.]”). We disagree.

      As discussed above, Appellants have the burden of establishing that

each of the six prerequisites for the issuance of a preliminary or special

injunction.   See Warehime, supra at 46.             At this juncture, it bears

mentioning that “[t]his Court will not act as counsel and will not develop

arguments on behalf of an appellant.” Coulter v. Ramsden, 94 A.3d 1080,

1088-89 (Pa.Super. 2014). While Trees and the related case law cited above

provide that a party is permitted to seek an injunction to restrain allegedly

duplicative litigation, these precedents do not obviate the petitioner’s well-

established burden of proof.      In order to secure an injunction arresting

litigation, a party must still satisfy the applicable legal standards.

      Even assuming, arguendo, that Appellant is excused from compliance

with the irreparable-harm prong pursuant to the highlighted portion of Trees

quoted above, Appellants have failed to offer any affirmative argument as the

other five necessary elements.       In particular, we conclude that there is

insufficient evidence to establish that: (1) an injunction restraining Stevenson

from pursuing legal action in Philadelphia would properly restore the status

quo between the parties; and (2) Appellants’ right to relief is clear.




                                      - 10 -
J-A26010-21


      In this context, “[t]he status quo to be maintained by a preliminary

injunction is the legal status that preceded the pending controversy.” The

York Group, Inc. v. Yorktowne Caskets, Inc., 924 A.2d 1234, 1244

(Pa.Super. 2007).    With respect to the likelihood of success, “[w]e do not

attempt to determine whether the party seeking the preliminary injunction is

guaranteed to prevail because our review of a decision regarding a preliminary

injunction does not reach the merits of the controversy.” Ambrogi v. Reber,

932 A.2d 969, 980 (Pa.Super. 2007). Specifically, the petitioner seeking an

injunction must establish a prima facie right to relief.     See Synthes USA

Sales, LLC v. Harrison, 83 A.3d 242, 249 (Pa.Super. 2013).

      At a basic level, Appellants’ position is that Stevenson’s civil action in

Philadelphia is duplicative of this proceeding.     Instantly, Stevenson raised

counterclaims as to his alleged ownership interests in Veneesa.        However,

those issues were withdrawn prior to trial and never addressed on the merits

by the jury. Moreover, Stevenson’s admission of civil liability in the amount

of the restitution ordered in his criminal case would not, and did not,

negatively impact the potential viability of his counterclaims. While the trial

court’s October 3, 2018 order provided that Stevenson’s wife had surrendered

any future legal claims against the parties in this case, no such limiting proviso

was made with respect to Stevenson. See Order, 10/3/18, at 1. Thus, there

is no indication that these claims were withdrawn with prejudice and no

preclusive holding has been made regarding Stevenson’s ownership interest.


                                     - 11 -
J-A26010-21


      Furthermore, the issues raised in Stevenson’s Philadelphia complaint

appear to be distinct from this case.    That civil action concerns corporate

actions taken after the instant lawsuit, whereby the operations of Veneesa

allegedly were transferred to corporate successors-in-interest to avoid paying

Stevenson profit shares. Indeed, the party-defendants in Philadelphia are not

named or otherwise involved in this case.      Additionally, as the trial court

explained, it is not clear why Appellants have resorted to the extreme remedy

of an injunction arresting litigation instead of pleading various affirmative

defenses in the Philadelphia action. See Trial Court Opinion, 4/1/21, at 3 (“If,

in fact, the pending case in Philadelphia County is the same case or

controversy, then Appellants may assert their affirmative defenses under

Pa.R.C.P. 1030 and seek a prompt dismissal.”).

      As detailed above, the gravamen of Appellants’ arguments is that

Stevenson’s withdrawal of charges should preclude him from filing a lawsuit

in Philadelphia.   However, no factual or legal determinations were made

concerning Stevenson’s alleged ownership interest in Veneesa. Furthermore,

there is no corroboration in the certified record that Stevenson’s claims were

otherwise surrendered with prejudice. Accordingly, Appellants have failed to

demonstrate the legal status quo requires restoration. For the same reason,

Appellants’ ability to prevail on the merits of its arguments concerning the

preclusion of Stevenson’s civil claims appears equally dubious.




                                     - 12 -
J-A26010-21


     Based on the foregoing discussion, we conclude that the trial court had

reasonable grounds for denying Appellants’ request for an injunction.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2022




                                   - 13 -